Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 12/24/2021. 
Claims 1,8,15 were amended by Applicant. Claims 7, 14 were canceled by Applicant.
Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18-20 are pending and rejected as follows. 
Response to Arguments / Amendments 
Applicant’s 12/24/2021 amendment necessitated new grounds of rejection in this action.
Response to Amendments
- 35 USC 112 (a) -
* 112 (a) rejection of claims 1,8,15 reordering limitation is maintained since the claims still recite  
	- “reordering the plurality of blockchain transactions based on the determined processing costs and the determined sizes of data to be committed for the plurality of blockchain transactions based on the simulation”. There is no clear deliberate and sufficient support in Original Specification to showing possession for this newly added matter. 
	Specifically, contrary to Applicant allegation at Remarks 04/29/2021 p.8 ¶3, the Examiner discovers that Original Specification ¶ [0031] 5th-7th sentences merely states: “The transactions can then be simulated for cost and result analysis. The cost analysis may be based on cost per unit size for each transaction 116. The transaction simulation 120 may include reordering the transactions 122-130 for a most optimal block creation for a next block in the blockchain”.
	Thus, while Original Specification ¶ [0031] refers to transactions simulated based on cost per unit size and, it also states that the transaction simulation include reordering the transactions, there is no support to show that Applicant had possession for the newly added limitation of “reordering the plurality of blockchain transactions based on the determined processing costs and the determined sizes of data to be committed for the plurality of blockchain transactions based on the simulation”. Such claim construction is the result of a false inference, because just because simulation is based on cost and size, and the simulation includes reordering transactions, there is no clear, deliberate and sufficient disclosure to show that reordering of “reordering the” “transactions” itself is based on “costs” and “sizes”.
	For simplicity the false inference is schematically shown below.   

    PNG
    media_image1.png
    163
    811
    media_image1.png
    Greyscale

Applicant is reminded that “One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious.” Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565. 
    * 112 (a) rejection of claims 1,8,15 at removing limitation is maintained. Said claims still recite  
	- “removing at least one blockchain transaction from among the reordered plurality of blockchain transactions based on a respective processing costs from among the determined processing costs, and a respective size data, from among the determined sizes of data, of the at least one blockchain transaction”.
	Original Specification however does not provide clear, deliberate and sufficient evidence to demonstrate that Applicant had possession for the newly added matter of:  
	- “removing at least one blockchain transaction from among the reordered plurality of blockchain transactions based on a respective processing costs from among the determined processing costs, and a respective size data, from among the determined sizes of data, of the at least one blockchain transaction”.
    * 112 (a) rejection of claims 7,14 is withdrawn in view of Applicant canceling said claims. Yet, 
    * 112 (a) rejection of claim 20 is maintained because it still recites newly added matter of:
      * “selecting the at least one blockchain transaction based on a highest number of compute cycles produced by the simulation”.
	Original Specification also does not provide clear, deliberate and sufficient evidence to demonstrate that Applicant had possession for the newly added matter of:  
      * “selecting the at least one blockchain transaction based on a highest number of compute cycles produced by the simulation”. “One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious.” Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565,
Response to Amendments
- 35 USC 112 (b) -
    * 112 (b) rejection of claims 1,8, 15, with respect to the term “size” is withdrawn in view Applicant amending said claims 1, 8, 15.
Response to prior art Arguments
Argument 1: Applicant again argues at Remarks 12/24/2021 p.9 last ¶ that none of Verma’s transactions are actual, despite the same Remarks 12/24/2021 p.9 last ¶ stating that Claim 1 requires such transactions to be simulated. Applicant has still not reconciled how “processing cots” and “sizes” of transactions are to be interpreted as actual as alleged above, when claim 1 recites that they are “based on simulation”, and thus imitation or estimation. 
Verma is comprehensive enough to disclose several alternatives where such argued transactions metrics could be viewed as simulated or actual.  
         Examiner first nodes that the claims do not require recitation of actual resources as alleged by Applicant. Even assuming arguendo without conceding, that the claims would recite such actual resources, Examiner submits that Verma would still teach or suggests this at column 12 lines 12-27: “A number of different types of metrics may be analyzed to determine whether deferring transactions is worthwhile, For example, metrics such as CPU utilizations at various compute servers, network utilization levels at links or paths to / from the backend systems, storage / memory utilization levels, average response times for transactions submitted to the back end system during some recent time interval, trends in such response times, average transaction throughput or trends in throughput may be obtained, and a decision regarding deferrals may be made based on pre-selected thresholds for one or more of the metrics in some embodiments. In at least one embodiment, transactions may not be deferred unless the mean resource utilization for some set of resources over a selected time interval exceeds a threshold such as 60%”.
	Verma similarly teaches at column 4 lines 42-59: the decision to designate the request as a candidate for deferral may be made based on any combination of a variety of factors such as: (b) determining that a measured [thus actual] resource usage associated with the first application exceeds a threshold. Similarly column 12 lines 4-12.
	Here the claims only recite the term “simulating”, without reciting actual resources. The two terms are different. In fact Applicant’s own Original Specification recites at ¶ [0025] 2nd sentence “simulating the cost estimation” which appears to corroborate that the term “simulating” is related to “estimation”, thus closer to the interpretation criticized by Applicant, rather than actual resources as alleged by Applicant at the same Remarks 12/24/2021 p.9 last ¶.  
	In the absence of clear, explicit and deliberate definition for “simulating”, Examiner applies the broadest reasonable interpretation test - MPEP 2111, to broadly interpret it as understood by one of ordinary skills in the art to include action(s) of emulation, imitation, estimation, predicting, forecasting, mimicking, modeling, learning etc. Specifically, 
Verma recognizes at column 1 lines 24-47 that 	“Common workload spike management techniques may include, for example, determining the highest anticipated transaction workload for some time interval and then attempting to provision sufficient transaction processing resources (e.g., servers, storage devices, network bandwidth and the like) to meet response time and throughput targets based on the anticipated workloads. However, dedicating sufficient resources for the highest levels of anticipated workloads may sometimes be wasteful or 
To this end Verma predicts at column 4 lines 52-54: c) a probability associated with a workload level of the first application during a time interval by further developing at column 9 lines 10-15 scenarios where resources such as idle compute cycles of the individuals' home computers are deployed for the computations, in return for compensation offered by the transaction processing system applications. As a result, 
Verma teaches, at column 17 lines 52- column 18 line 2, that a more difficult set of hashing or other calculations result in longer delays between the time that a transaction request is received and the time that it is recorded, impacting the total number of miners interested in participating in blockchain maintenance, which in turn result in changing the costs associated with the blockchain. A lower level of compensation is provided during time intervals in which demand for deferrals is low, while higher compensation is provided during intervals in which demand for deferrals is high. Based on such compensation various individuals decide at column 16 line 66 to column 17 line 4 to add their computing devices to the pool that can be used for blockchain mining. column 18 lines 20-25: learning the optimal values for the parameters in Fig.7 (such as block- transaction-count or block-addition-interval). In some embodiments values for configuration settings other than those shown in Fig.7 may be selected for transaction deferral. column 8 lines 10-16: Any combination of a number of factors may be used to select a particular blockchain service 144 for a given transaction request in the depicted embodiment ,such as the currently estimated costs ( in time or in resources ) of adding a record to the service's blockchain , the relative urgency or priority of the transaction , and so on
Accordingly Examiner asserts that no matter if the argued features are interpreted as actual or predicted Verma teaches or at the very least suggests said argued limitations. 



Argument 2: Applicant further argues at Remarks 12/24/2021 p.10 ¶1 that Verma does not use OpCodes (operational codes) assigned to blockchain transactions, and linked to compute cycles, to determine a processing cost of a blockchain transaction.
	Applicant’s argument 2 is considered but moot in view of new grounds of rejection. 
	Examiner now relies on Hunn et al, US 20190122317 A1 hereinafter Hunn who in analogous managing blockchain transactions using opcodes for actual execution of asset transfers, payments, state records teaches or suggests the contested features as follows:
	Hunn ¶ [0034] 10th, 7th sentence: On-chain instantiation occur via on-chain script in on-chain library to instantiate, deploy, or effect on-chain transaction/operation; in a field in on-chain transaction as opcode in transaction data field transaction or computation costs is reduced as only transactions/state that require global state are actually executed or broadcast on-chain e.g. asset transfers, payments, state records, on-chain coordinated operations such as multi-signature operations, etc. ¶ [0043] 3rd sentence: enabling parties to easily calculate and share execution costs. ¶ [0061] 15th sentence: each execution cycle takes as input and returns a (possibly new) state and any external actions. Thus Hunn teaches the contested features. 
-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), ¶1, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
	Claims 1, 8, 15 recite among others: “reordering the plurality of blockchain transactions based on the determined processing costs and the determined sizes of data to be committed for the plurality of blockchain transactions based on the simulation”.
	There is no clear deliberate and sufficient support in Original Specification to showing 
	Contrary to Applicant allegation at Remarks 04/29/2021 p.8 ¶3, Examiner discovers that Original Specification ¶ [0031] 5th-7th sentences merely states: “The transactions can then be simulated for cost and result analysis. The cost analysis may be based on cost per unit size for each transaction 116. The transaction simulation 120 may include reordering the transactions 122-130 for a most optimal block creation for a next block in the blockchain”.
	Thus, while Original Specification ¶ [0031] refers to transactions simulated based on cost per unit size, and, it also states that the transaction simulation include reordering the transactions, there is no support to show that Applicant had possession for the newly added limitation of “reordering the plurality of blockchain transactions based on the determined processing costs and the determined sizes of data to be committed for the plurality of blockchain transactions based on the simulation. Such limitation is the result of a false inference. Just because simulation is based on cost and size, and the simulation includes reordering transactions, there is no clear, deliberate and sufficient disclosure to show that reordering of “reordering the” “transactions” is based on “costs” and “sizes”. For simplicity the false inference is schematically shown below.   

    PNG
    media_image1.png
    163
    811
    media_image1.png
    Greyscale

      Claims 1,8,15 also recite, among others “removing at least one blockchain transaction from among the reordered plurality of blockchain transactions based on a respective processing costs from among the determined processing costs, and a respective size data, from among the determined sizes of data, of the at least one blockchain transaction”.
	Original Specification however does not provide clear, deliberate and sufficient evidence to demonstrate that Applicant had possession for the newly added matter of:  
	- “removing at least one blockchain transaction from among the reordered plurality of blockchain transactions based on a respective processing costs from among the determined processing costs, and a respective size data, from among the determined sizes of data, of the at least one blockchain transaction”.
      Claims 2, 4-6 are dependent and rejected upon rejected parent independent Claim 1.
      Claims 9, 11-13 are dependent and rejected upon rejected parent independent Claim 8. 
      Claims 16, 18-20 are dependent & rejected upon rejected parent independent Claim 15. 
      
      Claim 20 still recites the newly added matter of: “selecting the at least one blockchain transaction based on a highest number of compute cycles produced by the simulation”.
	Original Spec. does not provide clear, deliberate, sufficient evidence to demonstrate that Applicant had possession for the newly added matter of:  “selecting the at least one blockchain transaction based on a highest number of compute cycles produced by the simulation”. 
“One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious.” Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565. Corrections and/or clarifications are required.

-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	
	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 20 is a dependent claim that still recites, among others “compute cycles” rendering said claim vague and indefinite because its parent claim 15 has now been amended to recite, among others: “…operational codes of the plurality of blockchain transactions which are linked to compute cycles”. Specifically, it is unclear if “compute cycles” as subsequently recited at claim 20, are same, a subset of or different than “compute cycles” as now antecedently recited at parent independent Claim 15.
	Claim 20 is recommended to be amended, as a example only to recite: “…operational codes of the plurality of blockchain transactions which are linked to” the “compute cycles”.
Clarification and/or correction is/are required.





Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8, 11-13, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over * Verma et al, US 10884810 B1 hereinafter Verma in view of 
		         * Hunn et al, US 20190122317 A1 hereinafter Hunn in further view of
                                  * Stollman; Jeff US 20180323963 A1 hereinafter Stollman. As per, 
Claims 1, 8, 15  
Verma suggests A method, comprising / Apparatus, comprising: a receiver configured to/ A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform (column 21 line 5-column 22 line 59)
	- “receiving a plurality of blockchain transactions from a memory pool” 
	(Verma column 7 lines 8-16 receiving transaction requests 181 via programmatic interfaces 177 from clients 105 of transaction processing systems 112, the requests handled in a [first-in-first-out] FIFO order. The respective thread or process from the pool of request handlers may be assigned to each request received.
	Verma column 16 lines 42-48: noting a different example where the dedicated pool of mining resources 617, within customer - facing production - use resources 612A help to assure that at least a minimum amount of computing power is always available for blockchain mining on behalf of a workload management service, as indicated by 615B) 
	- “simulating the plurality of blockchain transactions prior to committing the plurality of blockchain transactions and determining, processing costs and sizes of the data to be committed to a blockchain for the plurality of blockchain transactions, respectively, based on the simulation” (Verma teaches several examples as follows
	Verma first recognizes at column 1 lines 24-47 that “Common workload spike 
	Verma teaches, at column 17 lines 52- column 18 line 2, that a more difficult set of hashing or other calculations result in longer delays between the time that a transaction request is received and the time that it is recorded, impacting the total number of miners interested in participating in blockchain maintenance, which in turn result in changing the costs associated with the blockchain. A lower level of compensation is provided during time intervals in which demand for deferrals is low, while higher compensation is provided during intervals in which demand for deferrals is high. Based on such compensation various individuals decide at column 16 line 66 to column 17 line 4 to add their computing devices to the pool that can be used for blockchain mining. column 18 lines 20-25: learning the optimal values for the parameters in Fig.7 (such as block- transaction-count or block-addition-interval). In some embodiments values for configuration settings other 
	Verma at column 12 lines 12-27:  also recites 	A number of different types of metrics may be analyzed to determine whether deferring transactions is worthwhile, For example, metrics such as CPU utilizations at various compute servers, network utilization levels at links or paths to / from the backend systems, storage / memory utilization levels, average response times for transactions submitted to the back end system during some recent time interval, trends in such response times, average transaction throughput or trends in throughput may be obtained, and a decision regarding deferrals may be made based on pre-selected thresholds for one or more of the metrics in some embodiments. In at least one embodiment, transactions may not be deferred unless the mean resource utilization for some set of resources over a selected time interval exceeds a threshold [cost] such as 60%” Verma similarly teaches at column 4 lines 42-59: the decision to designate the request as a candidate for deferral may be made based on any combination of a variety of factors such as: (b) determining that a measured resource usage associated with the first application exceeds a [cost]. threshold Similarly column 12 lines 4-12. column 14 lines 28-32: The threshold may be adjusted over time by the workload management service as needed in various embodiments - e.g., if more transactions are to be deferred due to a detection of greater resource utilization at the back end, the threshold may be lowered at least temporarily);
	”; 
	- “reordering the plurality of blockchain transactions, based on the determined 
processing costs and the determined sizes of data to be committed for the plurality of 
blockchain transactions based on the simulation” (Verma column 9 lines 25-27 when transaction that is not deferred workflow 202 is straightforward. Yet, per Fig.2 below & column 9 lines 52-54: workflow 252 of a transaction which is deferred or reordered using the blockchain mechanism is more complex. For example column 12 lines 23-27: noting 

    PNG
    media_image2.png
    557
    632
    media_image2.png
    Greyscale

Verma Fig.2 in support of “reordering” limitation
	
	- “removing at least one blockchain transaction from among the reordered plurality of blockchain transactions, based on a respective processing cost, from among the determined processing costs, and a respective size of data, from among the determined size of data, of the at least one blockchain transaction”; (Verma column 7 lines 25-30: dropping, rejecting or removing a transaction request so as a not to be deferred from among the deferred transactions depending on committed resource usage, such as size & processing cost per column 1 lines 31-47 & column 9 lines 10-15)   “and”
	- “creating a block for the blockchain which includes (Verma column 20 lines 13-22: single insertion into blockchain may represent a deferred group of N transaction requests that are received within some short time interval represented by a single blockchain record. Such group insertions may help reduce the overhead associated with the blockchain operations in various embodiments, as fewer insertion requests may have to be processed overall, and fewer network requests may have to be transmitted). 

Verma does not explicitly recite
	- “wherein the processing costs are determined based on operational codes of the plurality of blockchain transactions which are linked to compute cycles”; 
* However *
Hunn in analogous managing blockchain transactions using opcodes for actual execution of asset transfers, payments, state records teaches or suggests:  
	- “wherein the processing costs are determined based on operational codes of the plurality of blockchain transactions which are linked to compute cycles” 
	(Hunn ¶ [0034] 10th, 7th sentence: On-chain instantiation occur via on-chain script in on-chain library to instantiate, deploy, or effect on-chain transaction/operation; in a field in on-chain transaction as opcode in transaction data field transaction or computation costs is reduced as only transactions/state that require global state are actually executed or broadcast on-chain e.g. asset transfers, payments, state records, on-chain coordinated operations such as multi-signature operations, etc. ¶ [0043] 3rd sentence: enabling parties to easily calculate and share execution costs. ¶ [0061] 15th sentence: each execution cycle takes as input and returns a (possibly new) state and any external actions). 
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Verma’s “method, apparatus / non-transitory medium” to have included “wherein the processing costs are determined based on operational codes of the plurality of blockchain transactions which are linked to compute cycles” in view of Hunn in order to provide computationally efficiency by selectively using blockchain/distributed ledger- BDL systems and suitable for use in commercially sensitive applications and applications where verifiable computation and enforcement need not, be th sentence MPEP 2143 G). The predictability of such modification is corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Verma at column 2 lines 21-30, column 23 lines 13-18 in view of Hunn ¶ [0027], ¶ [0226]. Further, the claimed invention can also be viewed as mere combination of old elements in a similar field of endeavor that deals with managing blockchain transactions. In such combination each element merely would have performed the same processing and cost related functions for blockhain transactions as they did separately. 
	Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Verma in view of Hunn above, the elements of combination would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
* Moreover *
Verma / Hunn does not explicitly recite “non-removed transactions” required by 
	- “creating a block for the blockchain which includes non-removed transactions from the reordered plurality of transactions”. 
* However *
Stollman in analogous art of blockchain management of removed and remaining or non-removed transactions suggests: “non-removed transactions” required by the: 
	- “creating a block for the blockchain which includes non-removed transactions from the reordered plurality of transactions” (Stollman Claim 32, d. i. creating a new part block from the remaining or non-removed transactions).  
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Verma / Hunn “method / apparatus / non-transitory medium” to have included Stollman‘s teachings in order to have had advantageously separated two or more types of transactions into different blockchains, such that one set of transactions tracked a cryptocurrency and another set tracked the provenance of art work, for example, thus efficiently separating the two would otherwise have had allowed each blockchain to grow at a slower rate. As an additional benefit, there would have been no loss in value from separating them because there would have been no substantive relation between the two types of transactions (Stollman ¶ [0007] & MPEP Verma column 2 lines 21-24, column 23 lines 13-18 in view of Hunn ¶ [0027], ¶ [0226] and in further view of Stollman at ¶ [0096]. 
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar blockchain management field of endeavor. In such combination each element would have merely performed same block creation and management functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine such elements as evidenced by Verma / Hunn in further view of Stollman above, the elements of the combination would have fitted together like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A). 

Stollman also teaches overlapping limitations with respect to the primary reference as follows: “reordering the plurality of blockchain transactions” (Stollman ¶ [0073] 4th-7th sentences where Stollman discloses that new blocks 62 are appended to new seed block 70, such that a new child blockchain 200 is created or commenced, consolidating all of the information included in the current blockchain state 100 yet backing-out certain late blocks from the current state archive 60 and add them instead, to the new blockchain instance 200. As described above, upon the creation of the new or child blockchain 200, subsequent or new blocks 81 may be appended directly to the new blockchain instance 200. In fact, Stollman ¶ [0075] is consistent with Applicant position at Remarks 02/07/2021 p.11 ¶1, p.12 ¶2, by distinguishing the backing out/reordering from the forking. Additional examples of reordering are provided at ¶ [0076]-¶ [0084] with emphasis on removal & appending to new seed block at ¶ [0079], as well as backing out of blocks from a parent blockchain 100 and re-appending them to child blockchain 200 at ¶ [0078], and the after addition of blocks at ¶ [0080] with further migration disclosed at ¶ [0083]-¶ [0084] including splitting and segregation of transactions into different child blockchains at ¶ [0083]).

Claims 4, 11, 18 
Verma / Hunn / Stollman teaches all the limitations in claims 1, 8, 15 above. 
Verma further teaches or suggests: “further comprising”: 
	- “determining mining costs based on transaction data size for each of the plurality of blockchain transactions” 
	(Verma column 4 lines 15-19: blockchain mining resources are contributed by individuals in return for compensation from an organization on whose behalf the defer to assure at column 16 lines 43-48 that a minimum amount of computing resoruces is always available for blockchain mining on behalf of the workload managing service. For example at Verma column 5 lines 55-61 organization on whose behalf the blockchain computations are performed may provide an indication of the compensation policy associated with the computations / e.g., some units of an e-retailer specific currency or e-retail coin may be provided for the use of the registered resources for blockchain mining. This is why at Verma column 16 lines 15-20: blockchain miners in the distributed network associated with managing the blockchain perform such computations in competition with one another, e.g. as there may be rewards associated with being the first one to achieve a desired hash result. Also Verma column 8 lines 10-16 noting Any combination of a number of factors may be used to select a particular blockchain service 144 for a given transaction request, such as the currently estimated costs (in time or in resources) of adding a record to the service's blockchain, the relative urgency or priority of the transaction , and so on).
Stollman also teaches or suggests: “further comprising”: 
	- “determining mining costs based on transaction data size for each of the plurality of blockchain transactions” 
	(Stollman [0003] 3rd sentence: for systems that use miners to verify the integrity of new blocks added to the blockchain, the burden of simply storing large and growing blockchains on their systems may tax the capabilities of the miners' systems adding costs or complexities. Stollman ¶ [0004] 2nd sentence: For perpetual markets such as cryptocurrencies, the continued growth of such blockchains may eventually either reduce their performance to unacceptable levels or drive the cost of storage for those, such as miners, who store the databases locally, beyond supportable ranges).
      Rationales to modify/combine Verma / Hunn / Stollman are above and reincorporated. 
Claims 5, 12, 19 
Verma / Hunn / Stollman teaches all the limitations in claims 1,8,15 above. Further, 
Verma teaches or suggests: “applying the one or more heuristic procedures to the plurality of blockchain transactions” (Verma column 7 lines 57-61: applying the set of heuristics to decide whether to select the blockchain transactions). 
Claims 6, 13 
Verma / Hunn / Stollman teaches all the limitations in claims 5, 12 above. Furthermore,
Verma teaches or suggests “wherein the one or more heuristic procedures comprise selecting the at least one blockchain transaction” (Verma column 7 lines 57-61: selecting the blockchain transactions by applying the heuristics set. For example at Verma column 12 lines 23-27 the selecting of transaction for deferral occurs once the selected resources for the time interval threshold exceed 60% as opposed to column 7 lines 61-65 where all blockchan transactions requests are deferred when workloads are very high).
---------------------------------------------------------------------------------------------------------------------
Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Verma / Hunn / Stollman as applied to claims 1, 8, 15 and in further view of
	* Katz et al, US 20180247191 A1 hereinafter Katz. As per,
Claims 2, 9, 16 
Verma / Hunn / Stollman teaches all the limitations in claims 1, 8, 15 above. 
Verma / Hunn / Stollman as a combination does not explicitly recite: 
	- “sorting the plurality of blockchain transactions based a nonce value of each of the plurality of blockchain transactions” as claimed. 
Katz however in analogous art of blockchain management teaches or suggests: 
	- “sorting the plurality of blockchain transactions based a nonce value of each of the plurality of blockchain transactions” (Katz ¶ [0104] 2nd-4th,6th sentences blockchain uses cryptographic hash to identifies each block and transaction. Each successive block contains a hash of the previous code. This permanently fixes transactions in chronological order. The prior hash is added to the new blockchain with a nonce to form a new hash. Other examples at Katz ¶ [0402], ¶ [0305]. Further Katz ¶ [0496] A 256-bit number puts an upper limit for a block header hash to be valid. The lower the target, the higher difficult to find a valid has. The maxim easiest is 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Verma / Hunn / Stollman “method” / ”system” / ”non-transitory medium” to have further included “sorting the plurality of blockchain transactions based a nonce value of each of the plurality of blockchain transactions” in further view of Katz  to have allowed Verma / Hunn / Stollman to  be better tuned for a given predictive modeling problem with advantageous support of parallel processing for computation speed and efficiency (Katz ¶ [0086]& MPEP 2143 G). Verma / Hunn / Stollman would also been incentivized to be modified with Katz’s capabilities, given that the mining contracts designed by Katz would make it simpler for blochckain mining hardware investment (Katz ¶ [0385] & MPEP 2143 G and/or F). Katz use of parameters in the intelligence or learning environment would have fitted in a complementary manner similar to pieces of the puzzle to the intelligent or learning applications disclosed by the combination of Verma / Hunn / Stollman. This is why, the claimed invention could perhaps also be viewed as a mere combination of old modeling, simulating or forecasting elements in a similar blockchain mining field of endeavor. In such combination each element merely would have performed the same threshold-based analytics function as it did separately. Given the analogous and highly complementary disclosures of both Verma / Hunn / Stollman and Katz above, one of ordinary skill in the art of the economics of blockhain mining would have recognized that, the existing technical ability to combine the elements as evidenced by Verma / Hunn / Stollman and Katz above, would provide results of a combination fitting together as pieces of a puzzle in a logical, desirable and predictable manner as corroborated by the level of skill of a person of ordinary skills in the art further corroborated by Katz ¶ [0146] (MPEP 2143 A).

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over:  
	* Verma / Hunn / Stollman as applied to claim 15 and in further view of
	* Ali et al, US 20170236123 A1 hereinafter Ali. As per, 
Claim 20
Verma / Hunn / Stollman teaches all the limitations in claim 15 above.
Verma / Hunn / Stollman does not explicitly recite: 
	- “selecting the at least one blockchain transaction based on a highest number of
compute cycles produced by the simulation”.
Ali however in analogous art of managing blockchain transactions suggests: 
	- “selecting the at least one blockchain transaction based on a highest number of
compute cycles produced by the simulation” (Ali ¶ [0020] last two sentences: we're at a stage in the evolution of blockchains where there is not yet enough [a highest] compute cycles dedicated to mining to support multiple secure blockchains. Thus, the technologies disclosed herein are designed to handle merged mining issue by operating on the most secure blockchain instead of a merged-mined blockchain).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further have further modified Verma / Hunn / Stollman ”non-transitory medium” to have further included Ali’s teachings in order to optimize the resource allocation problem by merged mining where an alternate blockchain is selected allow miners to participate in the new network without requiring them to spend extra compute cycles (Ali ¶ [0020] 3rd sentence & MPEP 2143 G), with predictability of such modification is indicated by the level of skills of one or ordinary skills in the art as  corroborated by Ali at ¶ [0027]. Further, the claimed invention can also be viewed as a mere combination of old elements in a similar blockchain management field of endeavor. In such combination each element merely would perform the same blockchain selection and optimization function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Verma/ Hunn / Stollman in further view of Ali above, the elements of the combination would have fitted together like pieces of a puzzle in a logical, complementary, technologically desirable, and economically feasible manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
Following art is made of record and considered pertinent to Applicant’s disclosure:
	* Wood Gavin, Ethereum, A secure decentralised generalised transaction ledger, Ethereum project yellow paper 151, no 2014, pp1-32, 2014; providing a plurality of resources, each with a distinct state and operating code and able to interact through a message-passing framework with others. We discuss its design, implementation issues, the opportunities it provides and the future hurdles we envisage (Abstract).
	* US 20200357084 A1: reciting at ¶ [0149] The system may offer a number of benefits over existing blockchain and distributed ledger systems. For example, the system may be more computationally efficient as all validating nodes on a BDL system may (as is typically the case) not have to process every computational action given that the contract may be, at least partially, computed ‘off-chain’. As such, transaction or computation costs (e.g. ‘gas’) imposed by a BDL system can be reduced, where applicable, and only the transactions/state that require global state consensus may be actually executed or broadcast on-chain. For example, the computation, either in whole or in part, for a data-driven contract may be computed off-chain and the output pushed on-chain either to an on-chain script in an on-chain library to instantiate, deploy, or effect an on-chain transaction/operation; in a field on an-chain transaction (e.g. as an opcode, in a transaction data field, etc.); provide data inputs as an off-chain ‘oracle’; or any other suitable approach/mechanism. Furthermore, the system and method may provide superior privacy and security properties as computation is not performed ‘on-chain’, but ‘off-chain’ as between the contracting parties, but may still retain the benefits of performing actions on-chain where beneficial (e.g., in a business network such as a supply chain—see Figs. 10-13 as examples).
	* US 20150278802 A1 ¶ [0103], ¶ [0119] defining “OPCODE: This field may contain the code of the operation, such as debit/credit in the current context”.
	* US 20190102338 A1 ¶ [0248] reciting “Fig.30 illustrates circuitry 3000 to switch to sequencer mode for a sequencer dataflow operator implementation on a single processing element according to embodiments of the disclosure. As shown in FIG. 30 (for example, showing portions of the sequencer compare (seqcmp) processing element 2200B, e.g., that share the last two numbers in their reference numbers), the circuitry 3000 is to save energy cost (and a departure from dataflow architecture) in that once the seqcmp PE is configured, the comparison opcode (e.g., from the scheduler 3014) that feeds the ALU 3018B is statically exposed to that ALU 3018B (e.g., via multiplexer 3072 switching)”.
	* US 20180218176 A1 teaching System and method of creating an asset based automated secure agreement
* US 20180365686 A1 ¶ [0105] 3rd sentence: in the case of the simulation indicator being set, the transaction result will have already had the invalid flag set at 812 above. ¶ [0105] 1st-2nd sentences: At 818, if consensus was not reached, the smart contract sets an invalid flag on the transaction result. Because a transaction result that does not obtain a consensus is invalid, the invalid flag is set before committing the transaction information to the blockchain. ¶ [0022] 1st-3rd sentences: When the status of the smart contract is in "simulate" mode, the smart contract is able to execute in simulation mode to execute a transaction, but the smart contract is not able to update the blockchain by writing the result of the transaction to the blockchain as a valid transaction result. Accordingly, the simulation mode differs from the run mode in that valid updating of the blockchain is prevented. In this way, the users may access the data in the blockchain after the expiration time by running the smart contract in simulation mode, i.e., by executing a transaction using the smart contract, and by preventing the blockchain from being updated with the result of executing the transaction under the smart contract in simulation mode.
	* US 20200265037 A1: mid-¶ [0069]: the entity node can submit a refund transaction Tf3 that transfers the d tokens that had been allocated as incentive tokens to the entity node. This refund transaction can include a parameter indicating the point in time at which the refund transaction can be submitted to the blockchain. The refund transaction Tf3 is created and signed by the user node, before submission of the first (commitment) transaction on the blockchain.
	* US 20180089436 A1 ¶ [0079] Also, an audit analyst (e.g., a SAS 70 compliance officer) may inspect boot audit data on secondary blockchain 82 to find evidence of SAS 70 compliance and then verify the integrity of the data using transactions found on primary blockchain 60. In addition or alternatively, analysis system 80 may automatically perform real time analysis of primary blockchain 60 to verify validity and integrity of the configuration of the measured nodes before committing boot metrics to security coprocessor 22.
* US 20190155513 A1 teaching Deletion of blocks in a blockchain
* US 20200259634 A1 teaching at ¶ [0054] If an inner chain segment is removed, a respective subsequent or preceding block, which due to the bidirectional concatenation comprises the same block-dependent linking function, is missing, as a result of the removal, for the two blocks of the blockchain structure between which the corresponding 
inner chain segment is removed.  According to embodiments, the two blocks of the shortened blockchain structure, between which the inner chain segment was removed, are concatenated using a combined bidirectional linking function, which comprises a combination of all block-dependent linking functions of the blocks of the removed inner chain segment.
	* US 20190199514 A1 ¶ [0184] Step 708 processes the singular block.  The processing of the singular block requires marking the block as singular, marking all blocks between this block and the previous singular block as belonging to the blockchain, removing all transactions in this set of blocks from the mempool (which is the set of unconfirmed transactions) and are marked as confirmed and setting the blockchain tip as the descendent of this block with the most work.
	* US 10986177 B2 teaching Systems And Methods Of Self-forking Blockchain Protocol
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact .
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	March 3rd, 2022